Citation Nr: 0110258	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  98-08 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

Entitlement to service connection for a low back disability.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from March 1954 to February 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which in part denied service 
connection for status postoperative lumbar condition with 
left leg nerve involvement.  In June 2000 this matter came 
before the Board and the Board found that the veteran's claim 
was well grounded, and remanded this matter to the RO for 
further evidentiary development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no medical evidence of record showing that the 
veteran has a low back condition that is related to his 
service.  


CONCLUSION OF LAW

The veteran's low back condition was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are devoid of complaints or treatment 
in regard to the veteran's back.  The February 1956 
separation examination report showed a normal clinical 
evaluation of the spine.  

On a VA examination in June 1959, an evaluation of the 
veteran's musculoskeletal system revealed no diseases, 
injuries, or functional effects.  

On a VA examination in 1973 the veteran's musculoskeletal 
system was found to be "normal".  

On VA examination in 1974, evaluation of the veteran's 
musculoskeletal system revealed only an appendectomy scar.

Private treatment records from Kaiser Permanente dated from 
May 1985 to March 1988 showed that the veteran was seen on 
several occasions for complaints of chronic low back pain, 
and it was noted that he underwent back surgery in February 
1986.

On a VA medical certificate dated in June 1989 it was noted 
that the veteran reported to the emergency room complaining 
of low back pain for a week, radiating to the left hip and 
left leg.  He denied recent trauma, and reported a history of 
trauma several years prior.  It was noted that he had a 
history of lumbar degenerative disc disease and degenerative 
joint disease and was status post laminectomy in 1986, and 
had been diagnosed with radiculopathy of the left lumbar (L5) 
spine.  It was also noted that lumbosacral spine films dated 
in May 1988 revealed degenerative spurs L2-L, advanced at L3, 
L4, with decreased disc height at L4-L5.  The impression was 
degenerative disc disease, acute exacerbation with 
paraspinous muscle spasm.  

A VA x-ray of the lumbosacral spine dated in June 1989 showed 
no significant interval change since an x-ray of May 1988, 
and mild degenerative disc disease at L4- and minimal 
anterior osteophyte formation L3-L5 residual pantopaque 
within the secum sac.  

A medical statement dated in July 1989, completed by a 
private physician, showed that the veteran had lumbar 
radiculopathy and severe back pain.  

On VA examination in March 1990 the veteran reported having a 
back injury in 1985 which was treated with surgery for a 
ruptured disc.  He reported he continued to have symptoms 
after surgery, and now had constant back pain which was worse 
after being in the same position for less than 30 minutes.  
He reported having cramping pain in the right calf and left 
thigh.  The diagnoses included lumbar back pain.  An x-ray of 
the lumbar spine compared with a June 1989 x-ray showed no 
significant interval change.  

Outpatient treatment records from the Durham VA Medical 
Center dated from July 1990 to July 1994 showed that the 
veteran was seen on several occasions for complaints of 
chronic and severe low back pain.  In July 1994 he reported a 
long history of back pain, and claimed that the back surgery 
did not help.  The diagnostic impressions were degenerative 
joint disease and degenerative disc disease.

In a letter dated in September 1994 the veteran reported that 
he had back surgery in 1986, "where degenerative arthritis 
was found".  He claimed it was impossible for him to work or 
even to walk sometimes when his back was hurting.  

In a prescription note dated in December 1996, the veteran's 
private physician, T. R. Bass, M.D., reported that the 
veteran had degenerative arthritis of the spine.  

Received from the veteran in March 1997 was a statement (VA 
Form 21-4138) in which he claimed service connection for a 
"lower back (spine) condition", and other unrelated 
conditions.  He reported that he had received treatment for 
these conditions at the Durham VAMC, Raleigh Hematology 
Oncology Clinic, Rex Hospital, and Dr. Thomas R. Bass. 

Received in April 1997 were treatment records from Rex 
Hospital, showing that the veteran received treatment for low 
back pain, as well as several other unrelated medical 
conditions.  In October 1985 he was seen for an initial 
evaluation, and he reported "absolutely no back pain".  In 
November 1985 the diagnoses included left lumbar 
radiculopathy, central herniated nucleus pulposus, L4-L5.  A 
radiology report dated in November 1985 showed that the 
veteran underwent a lumbar myelogram and his discharge 
diagnoses included lumbar radiculopathy.  In September 1986 
he was seen for complaints of pain in the left hip and leg, 
and the diagnosis was L4-L5 radicular pain, unknown etiology.  
In February 1987 he was admitted with a diagnosis of 
recurrent lumbar herniated nucleus pulposus.  He reported a 
history of back pain and left-sided sciatica for the past 
year which led to a lumbar laminectomy in November 1985.  The 
records reflect that he underwent another myelogram which 
revealed slight narrowing of the dural sac at the L4-5 level 
and the configuration was essentially unchanged compared to 
the previous myelogram.  It was noted that the lumbar region 
was without evidence of a herniated disc.  An x-ray of the 
lumbosacral spine in June 1987 showed slight disc reduction 
at the L4-5 level consistent with a moderate disc lesion, and 
mild degenerative spurs present anteriorly throughout, most 
marked at L2-3.

Also received in April 1997 were treatment records from the 
Raleigh Hematology and Oncology Clinic and from Dr. Thomas R. 
Bass which showed treatment for unrelated medical conditions.  

Received in May 1997 were treatment records from Durham VAMC 
dated from June 1996 through March 1997 showing treatment on 
one occasion, in February 1997 for low back pain and muscle 
spasm.  

In a letter dated in June 1997, Thomas S. Cheek, M.D. 
reported that the veteran had been treated in his office in 
1956 for arthritis.  Dr. Cheek also noted that the veteran 
was being followed in the office and was on Naprosyn.  At the 
bottom of a copy of this letter is a hand-written notation, 
presumably from the veteran, stating that he had been treated 
for degenerative arthritis of the "back and spine" for the 
past several years.  

In a letter dated in August 1997 to a Senator, the veteran 
reported he had been treated by Dr. Cheek since 1955 for 
degenerative arthritis of the hip and back.  He also reported 
he underwent back surgery in 1987 which he claimed was 
unsuccessful.  He indicated he was treated at the Durham VAMC 
since 1987 or 1988 for degenerative arthritis.  

In a statement received in February 1998 the veteran reported 
that he was seen by a doctor upon discharge from service in 
1955 for degenerative arthritis of the back and shoulder, and 
had the same problem ever since.  He also reported that he 
still received treatment for these conditions at the Durham 
VAMC. 

In an August 1998 letter to a Senator, the veteran claimed 
that his degenerative arthritis started while he was in 
service, and that he was treated upon release from service 
"since 1956 by Dr. Thomas S. Cheek" and by Dr. Thomas Bass.  

In a July 1998 letter to a Congressman, the veteran reported 
that all of his medical records were at the VA Hospital in 
Durham.  

Received in September 1998 were additional private treatment 
records for the veteran, some of which had previously been 
associated with the claims folder.  Treatment notes dated 
from November 1985 to March 1988 showed that in February 1986 
the veteran underwent a lumbar laminectomy, and then 
continued to receive treatment for complaints of low back 
pain and spasms.  Letters from Kenneth J. Rich, M.D. dated 
from March to June 1987 showed that the veteran was evaluated 
for complaints including back and leg pain.  A record dated 
in March 1988 showed diagnoses including degenerative disc 
disease of the lumbosacral spine and status post hemi-
laminectomy L4-5 and L5-S1 on the left.  

Received in June 1999 were treatment records from the Durham 
VAMC showing treatment for several unrelated medical problems 
as well as treatment for osteoarthritis.  

In March 2000 this matter came before the Board, and the 
Board found the veteran's claim to be well grounded and 
remanded this matter to the RO for further evidentiary 
development, including obtaining complete treatment records 
for Dr. Thomas Cheek, dating back to 1956.  

In a June 2000 letter, the RO requested that the veteran 
complete an Authorization for Release of Information for Dr. 
Thomas Cheek.  

In a July 2000 letter, Dr. Cheek reported seeing the veteran 
approximately 35 years ago.  Dr. Cheek indicated that he had 
been unable to locate these records as they had been stored 
away for many years.  

Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered, or 
disease incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303(a).  Such a 
determination requires a finding of a current disability 
which is related to an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  If a 
disability is not shown to be chronic during service, service 
connection may be granted when there is postservice 
continuity of symptomatology.  38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 1 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, the Board finds that the VA's duties, as set out in 
the VCAA, have nonetheless been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The veteran was 
notified in the August 1997 rating decision that there was no 
evidence showing that his status postoperative lumbar 
condition with left leg nerve involvement was incurred in or 
caused by service.  In supplemental statements of the case in 
September 1999 and March 2000 the veteran was notified that 
there was no evidence showing a relationship or link between 
his current back problems and his military service nearly 50 
years earlier.  The lack of a medical nexus is a key issue in 
this case, and through the rating decision, the statement of 
the case and supplemental statements of the case the veteran 
has been informed that medical evidence of a nexus between 
his current low back disability and service was needed to 
substantiate his claim.  

Additionally, the veteran was notified in the June 2000 Board 
remand that service connection may be granted for arthritis 
of the low back if there is evidence showing that the 
arthritis became manifest to a compensable degree within one 
year of discharge from service.  Also, by letter dated in May 
1997 the veteran was advised by the RO that he needed to 
submit evidence to show continuous existence of his claimed 
condition since discharge from service, and that medical 
evidence showing treatment within one year of his discharge 
from service was needed.  The Board therefore concludes that 
the discussions in the rating decision, the statement of the 
case, the supplemental statements of the case, the prior 
Board remand, and the RO's letter sent to the veteran 
adequately informed him of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This case was remanded in June 2000 for additional 
development, to include obtaining treatment records from Dr. 
Cheek dating back to 1956, and the Board finds that the RO 
complied with these instructions.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of this 
claim.  The record reflects that he cited several sources of 
treatment for his low back condition, including both the 
Durham VAMC and several private providers.  In that regard, 
the Board finds that the RO made reasonable efforts to obtain 
all of the relevant records adequately identified by the 
veteran and, in fact, it appears that all such evidence 
identified by the veteran relative to his claim have been 
obtained and associated with the claims folder.  Service 
medical records were obtained and associated with the claims 
folder, as well as treatment records from Durham VAMC, Dr. 
Bass, Rex Hospital, and the Raleigh Hematology Oncology 
Clinic.  With regard to treatment records from Dr. Cheek, the 
RO attempted to obtain such records, but Dr. Cheek notified 
the RO that he was unable to find the records.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that VA has 
satisfied its duties, as set out in the VCAA, to notify and 
to assist the veteran in this case.  Thus, the Board finds 
that further development is not warranted. 

With regard to the merits of the claim, the Board notes that 
the veteran claims service connection for a low back 
condition, which he asserts began during his military 
service.  Based on a review of the objective evidence of 
record, the Board finds that there is no evidence showing 
that the veteran's current low back condition was incurred in 
service or is in anyway related to service.  Although the 
objective medical evidence of record clearly shows that the 
veteran does have a current low back disability, including 
both degenerative disc disease and degenerative joint disease 
(arthritis), the first evidence of any such low back 
condition was in the 1980s.  In 1985 lumbar radiculopathy and 
herniated nucleus pulposus L4-5 was diagnosed, and then in 
1987 arthritis of the low back was first shown.  Service 
medical records were devoid of any complaint or finding of a 
low back condition, and there is no evidence of any 
complaints of or treatment for any low back problems from the 
time of the veteran's discharge in 1956 until 1985, with the 
exception of the June 1997 letter from Dr. Cheek.  

With regard to the June 1997 letter in which Dr. Cheek 
reported that the veteran had been treated in his office in 
1956 for arthritis, the Board notes that there is no 
indication as to the anatomical location of the arthritis, 
nor is there any indication that the arthritis became 
manifest to a degree of 10 percent in 1956.  In the absence 
of any medical evidence specifically showing arthritis of the 
low back, manifest to a compensable degree, prior to 1987, 
the Board finds that service connection may not be presumed 
on the basis of the development of arthritis during the first 
year following the veteran's separation from service.  38 
U.S.C.A. §§ 1101(3), 111(a)(1), 1113, 1137; 38 C.F.R. §§ 
3.307(a), 3.309(a).  Further, Dr. Cheek was unable to provide 
any records documenting his finding of arthritis in 1956.  
His letter of 1997, more than 40 years after the alleged 
treatment, is therefore of minimal probative value and is far 
outweighed by the silence in the record for many years 
thereafter.

Although the veteran contends that his low back disability 
was incurred in service, there must still be competent 
medical evidence to show such incurrence, or to show a 
relationship between the veteran's current low back 
disability and his service.  Lay statements, such as the 
veteran's own assertions, are not competent evidence in this 
matter.  As a layperson, he does not have the expertise to 
establish a medical diagnosis.  Layno v. Brown, 6 Vet. App. 
465 (1994).  The Board is mindful that the veteran has not 
been scheduled for a VA examination, but finds that VA shall 
only provide a medical examination when it is necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  In this case, 
what is necessary to make a decision in the claim is not 
merely a medical examination and opinion.  What is first 
necessary is medical evidence of "something" in service - 
either treatment or findings of low back problems, or 
evidence of treatment for a low back condition in the first 
post-service year, or continuous complaints of or treatment 
for a low back condition from 1956 to the present.  The 
record reflects that there is no evidence of record to 
satisfy any of these three options; thus, at this point, 
there is no reasonable possibility that such assistance to 
the veteran would aid in substantiating his claim.  

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
The Board finds that there is no evidence showing that 
arthritis of the low back was manifest to a compensable 
degree in the first postservice year, nor is there medical 
evidence showing that the veteran's low back disability was 
incurred in service or is in anyway related to service.   
Since there is no such medical evidence addressing these 
issues, the Board finds that the fair preponderance of the 
evidence is against his claim.  In reaching a decision, the 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran under 38 U.S.C.A. § 5107 and 38 
C.F.R. § 3.102, but the evidence is not of such approximate 
balance as to warrant its application. 


ORDER

Service connection for a low back condition is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

